CHRISTIAN, Judge.
The offense is theft. On account of two previous convictions for felonies less than capital, which were set forth in the indictment, the penalty assessed was confinement in the penitentiary for life. See Article 63, P. C.
The State proved the two previous convictions. The proof showed that on or about September 16, 1939, someone stole an automobile belonging to Frank Penna. Shortly after the car had been taken it was found in appellant’s possession. The motor number had been filed off and the license numbers changed.
Appellant did not testify.
*226The evidence is deemed sufficient to support the conviction.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.